       Case 5:20-cv-00350-JKP-ESC Document 47 Filed 07/21/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


CYNTHIA SPENCER, WILLIAM                          §
SPENCER, LISA JACKSON, JENNIFER                   §
JOHN, BRIAN BYRD, AMY BYRD,                       §               SA-20-CV-0350 -JKP
                                                  §
                   Plaintiffs,                    §
                                                  §
vs.                                               §
                                                  §
CITY OF CIBOLO, TEXAS, STANLEY                    §
BOYLE, MARK D. ALLEN, STEVEN                      §
QUINN, JOEL HICKS,                                §
                                                  §
                   Defendants.                    §

                                              ORDER

       Before the Court is Plaintiffs’ Motion to Compel Production [#40]. All non-dispositive

pretrial matters were referred to the undersigned on March 23, 2020 [#4]. The Court held a

video discovery hearing on the motion on July 21, 2021 at which the parties appeared through

counsel. In their motion, Plaintiffs request that the Court compel Defendants to produce

documents and videos as well as to supplement/amend their responses to Plaintiffs’

interrogatories [#40]. Prior to the hearing, the parties conferred and resolved many of Plaintiffs’

requests; however, seven issues remained in dispute at the hearing. Those seven issues are

described in the parties’ joint advisory [#44].

       During the hearing, the Court issued oral rulings on the disputed issues, which it now

confirms with the following written orders:

       Disputed Issue #1: Defendants must confer on whether there is additional responsive

information from the Defendants’ political Facebook pages (particularly information related to

blocking) that has not been downloaded and produced to Plaintiffs. Counsel should confer with

each other on the specific data and information sought.          If Defendants locate additional

                                                  1
       Case 5:20-cv-00350-JKP-ESC Document 47 Filed 07/21/21 Page 2 of 3




responsive information, they should produce it. If they do not, they should supplement their

responses and clarify that there is no additional responsive information. This should be

accomplished within 21 days of the date of this Order.

        Disputed Issue #2: Defendants have confirmed on the record that they have produced all

body cam footage responsive to Plaintiffs’ request in their possession, custody, or control. Thus,

this issue is moot. This ruling is without prejudice to Plaintiffs bringing a spoliation motion at a

later time.

        Disputed issue #3: The City of Cibolo must produce any ethics complaints or police

reports concerning any of the Defendants during the time period that each Defendant has been in

political office. This should be done within 21 days.

        Disputed Issue #4:      Plaintiffs’ motion with regard to the documents described in

Disputed Issue #4 is denied. This ruling does not preclude Plaintiffs from questioning witnesses

during depositions about recent resignations and retirements by city officials and whether they

relate to the City of Cibolo’s alleged censoring practice.

        Disputed Issue #5: Defendants must supplement their responses to Plaintiffs’

interrogatories to comply with Fed. R. Civ. P. 33(d). In particular, Plaintiffs should amend the

responses to interrogatories by each individual Defendant to clarify (by Bates number or other

identifier, such as the category numbers in the December 17, 2020 letter) which documents are

incorporated into the response. Also, for their supplemental productions, Defendants should

clarify which interrogatory answers and requests for production each category of supplemental

documents pertains to. Defendants have 21 days to supplement their responses.

        Disputed Issue #6: Plaintiffs may draft a new or revised interrogatory to elicit a response

specifically with regard to Defendants’ assertion in its Twenty-Fourth Defense that Defendants



                                                 2
       Case 5:20-cv-00350-JKP-ESC Document 47 Filed 07/21/21 Page 3 of 3




“have a First Amendment right and privilege under the Constitution to be free from the continual

harassment of the Plaintiffs herein.”

       Disputed Issue #7: Defendants should supplement their answers to Common

Interrogatory No. 3 with answers from each individual Defendant identifying any

communications each Defendant had regarding the enforcement of the policies.

       Thus, in accordance with the foregoing:

       IT IS ORDERED that Plaintiffs’ Motion to Compel [#40] is GRANTED IN PART as

described above. All relief not expressly granted is DENIED.

       SIGNED this 21st day of July, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                 3
